 

Exhibit 10.2

STOCK PURCHASE AGREEMENT

By and Between

SOLID BIOSCIENCES INC.

AND

ULTRAGENYX PHARMACEUTICAL INC.

Dated as of October 22, 2020



 

 







--------------------------------------------------------------------------------

Table of Contents

 

Page

1.

Definitions1

 

 

1.1

Defined Terms1

 

 

1.2

Additional Defined Terms3

 

2.

Purchase and Sale of Common Stock4

 

3.

Closing Date; Deliveries4

 

 

3.1

Closing Date4

 

 

3.2

Deliveries4

 

4.

Representations and Warranties of the Company5

 

 

4.1

Organization, Good Standing and Qualification5

 

 

4.2

Capitalization and Voting Rights5

 

 

4.3

Subsidiaries6

 

 

4.4

Authorization6

 

 

4.5

No Defaults6

 

 

4.6

No Conflicts7

 

 

4.7

No Governmental Authority or Third Party Consents7

 

 

4.8

Valid Issuance of Shares7

 

 

4.9

Litigation7

 

 

4.10

Licenses and Other Rights; Compliance with Laws8

 

 

4.11

Company SEC Documents; Financial Statements; Nasdaq Stock Market8

 

 

4.12

Absence of Certain Changes9

 

 

4.13

Internal Controls; Disclosure Controls and Procedures9

 

 

4.14

Intellectual Property10

 

 

4.15

Tax Returns, Payments and Elections11

 

 

4.16

Offering11

 

 

4.17

No Integration11

 

 

4.18

Brokers’ or Finders’ Fees11

 

 

4.19

Not Investment Company11

 

 

4.20

Insurance11

 

 

4.21

No General Solicitation11

 

 

4.22

Foreign Corrupt Practices12

 

 

4.23

U.S. Real Property Holding Corporation12

 

 

-i-

 



 

 







--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

4.24

Title to Assets.12

 

 

4.25

Office of Foreign Assets Control12

 

 

4.26

Money Laundering..12

 

5.

Representations and Warranties of the Investor12

 

 

5.1

Organization; Good Standing12

 

 

5.2

Authorization13

 

 

5.3

No Conflicts13

 

 

5.4

No Governmental Authority or Third Party Consents13

 

 

5.5

Purchase Entirely for Own Account13

 

 

5.6

Disclosure of Information13

 

 

5.7

Investment Experience and Accredited Investor Status14

 

 

5.8

Acquiring Person14

 

 

5.9

Restricted Securities14

 

 

5.10

Legends14

 

 

5.11

Financial Assurances14

 

 

5.12

Brokers14

 

6.

Additional Covenants and Agreements15

 

 

6.1

Integration15

 

 

6.2

Blue Sky Filings15

 

 

6.3

Legend Removal15

 

 

6.4

Assistance and Cooperation15

 

7.

Miscellaneous15

 

 

7.1

Governing Law; Submission to Jurisdiction15

 

 

7.2

Waiver16

 

 

7.3

Notices16

 

 

7.4

Entire Agreement16

 

 

7.5

Amendments16

 

 

7.6

Headings; Nouns and Pronouns; Section References16

 

 

7.7

Severability17

 

 

7.8

Assignment17

 

 

7.9

Successors and Assigns17

 

 

-ii-

 



 

 







--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

7.10

Counterparts17

 

 

7.11

Third Party Beneficiaries17

 

 

7.12

No Strict Construction17

 

 

7.13

Survival of Warranties17

 

 

7.14

Remedies18

 

 

7.15

Expenses18

 

 

Exhibit A – Form of Cross Receipt
Exhibit B – Form of Investor Agreement

Exhibit C – Notices

 

 

-iii-

 



 

 







--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 22, 2020
(the “Effective Date”), is entered into by and between Solid Biosciences Inc., a
Delaware corporation (the “Company”), and Ultragenyx Pharmaceutical Inc., a
Delaware corporation (the “Investor”).  The Investor and the Company are
referred to herein collectively as the “Parties”.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.001 per share, of the Company (“Common Stock”);
and

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Investor are entering into the Collaboration and License Agreement (as
defined below).

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

Definitions

.

Defined Terms

. When used in this Agreement, the following terms shall have the respective
meanings specified therefor below:

“Affiliate” shall mean, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to “control” another Person if any of the
following conditions is met: (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote for the election of directors; and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.  For the purposes of this Agreement, in
no event shall the Investor or any of its Affiliates be deemed Affiliates of the
Company or any of its Affiliates, nor shall the Company or any of its Affiliates
be deemed Affiliates of the Investor or any of its Affiliates.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

“Business Day” shall mean a day on which commercial banking institutions in New
York, New York are open for business.

“Collaboration and License Agreement” shall mean the Collaboration and License
Agreement between the Company and the Investor, dated as of the Effective Date.



 

 







--------------------------------------------------------------------------------

 

“Cross Receipt” shall mean an executed document signed by each of the Company
and the Investor, in substantially the form of Exhibit A attached hereto.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“Intellectual Property” shall mean trademarks, trade names, trade dress, service
marks, copyrights, and similar rights (including registrations and applications
to register or renew the registration of any of the foregoing), patents and
patent applications, trade secrets, and any other similar intellectual property
rights.

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.

“Investor Agreement” shall mean that certain Investor Agreement between the
Investor and the Company, dated as of the Effective Date, in the form of Exhibit
B attached hereto.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

“Liens” shall mean all liens, charges, pledges, security interests,
encumbrances, rights of first refusal, preemptive rights, restrictions on
transfer, claims of Third Parties or other restrictions.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
had (i) a material adverse effect on the business, financial condition, assets
or results of operations of the Company and its subsidiaries, taken as a whole,
or (ii) a material adverse effect on the Company’s ability to perform its
obligations, or consummate the Transaction, in accordance with the terms of this
Agreement, except in the case of (i) or (ii) to the extent that any such Effect
results from or arises out of: (A) changes in conditions in the United States or
global economy or capital or financial markets generally, including changes in
interest or exchange rates, (B) changes in general legal, regulatory or
political conditions or changes in generally accepted accounting principles in
the United States or interpretations thereof, (C) changes in general business or
economic conditions affecting the Company’s industry, (D) the announcement of
the Transaction Agreements, the Collaboration and License Agreement or the
Transaction, (E) any change in the trading prices or trading volume of the
Common Stock or any failure to meet internal projections or forecasts or
published revenue or earnings projections of industry analysts (it being
understood that the facts giving rise to or contributing to any such change or
failure may be deemed to constitute, or be taken into account when determining
whether there has been or will be, a Material Adverse Effect), (F) acts of war,
sabotage or terrorism, or any escalation or worsening of any such acts of

2



 

 







--------------------------------------------------------------------------------

 

war, sabotage or terrorism, (G) earthquakes, hurricanes, floods or other natural
disasters, (H) pandemics or other health crises, including but not limited to
the COVID-19 pandemic, (I) any action taken by the Company with the Investor’s
express written consent; (J) any breach by the Investor or any of its Affiliates
under the Collaboration and License Agreement; or (K) shareholder litigation
arising out of or in connection with the execution, delivery or performance of
the Transaction Agreements; provided, that, with respect to clauses (A), (B),
(C), (F), (G) and (H) such Effect does not have a materially disproportionate
and adverse effect on the Company relative to other companies in the
biotechnology or biopharmaceutical industries.

“Organizational Documents” shall mean (i) the Certificate of Incorporation of
the Company, dated as of January 25, 2018, as may be amended and/or restated
from time to time, and (ii) the By-laws of the Company, dated as of January 25,
2018, as may be amended and/or restated from time to time.

“Per Share Purchase Price” shall mean $5.1113, which is an amount equal to a 33%
premium to the volume weighted average price of the Common Stock for the ten
(10) trading days prior to the Effective Date, to be calculated and agreed to by
each party.

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company or any Affiliate of the Investor or the Company.

“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement and the Investor Agreement.

Additional Defined Terms

. In addition to the terms defined in Section 1.1, the following terms shall
have the respective meanings assigned thereto in the sections indicated below:

Defined Term

Section

Aggregate Purchase Price

Section 2

Closing

Section 3.1

Closing Date

Section 3.1

Common Stock

Preamble

Company

Preamble

Company Rights

Section 4.14(b)

Company SEC Documents

Section 4.11(a)

Company Studies and Trials

Section 4.14(c)

Exchange Act

Section 4.11(a)

Investor

Preamble

Modified Clause

Section 7.7

3



 

 







--------------------------------------------------------------------------------

 

Defined Term

Section

Money Laundering Laws

Section 4.26

Parties

Preamble

Permits

Section 4.10

Proprietary Rights

Section 4.14(b)

Rule 144

Section 5.9

SEC

Section 4.2(f)

Securities Act

Section 4.11(a)

Shares

Section 2

Purchase and Sale of Common Stock

. Subject to the terms and conditions of this Agreement, at the Closing, the
Company shall issue and sell to the Investor, free and clear of all Liens (other
than any Liens arising as a result of any action by the Investor), and the
Investor shall purchase from the Company, the number of shares of Common Stock
equal to the lesser of (a) the quotient of $40,000,000 divided by the Per Share
Purchase Price (rounded down to the nearest whole share) and (b) the number of
shares of Common Stock that, if issued to the Investor at the Closing, would
result in the Investor holding 19.9% of the Company’s outstanding Common Stock
(the lesser of (a) and (b), the “Shares”), in exchange for the sum of the
product of the number of Shares and the Per Share Purchase Price (the “Aggregate
Purchase Price”).

Closing Date; Deliveries

.

Closing Date

. The closing of the purchase and sale of the Shares hereunder (the “Closing”)
shall take place remotely via the exchange of documents and signatures on the
Effective Date or at such other time, date and place as the Parties mutually
agree. The date the Closing occurs is hereinafter referred to as the “Closing
Date.”

Deliveries

.

(a)Deliveries by the Company. On the Effective Date, the Company shall deliver
to the Investor a counterpart signature page to the Collaboration and License
Agreement, duly executed by the Company.  At the Closing, the Company shall
instruct its transfer agent to register the Shares in book-entry in the name of
the Investor.  The Company shall also deliver to the Investor at the Closing:
(i) a duly executed Cross Receipt; (ii) a duly executed Investor Agreement; and
(iii) a certificate of the secretary of the Company dated as of the Closing Date
certifying (A) that attached thereto are true and complete copies of the
Organizational Documents in effect on the Closing Date; (B) that attached
thereto is a true and complete copy of all resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
the Transaction Agreements and the Transaction and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby as of the Closing Date; and (C) as to the
incumbency and specimen signature of any officer of the Company executing a
Transaction Agreement on behalf of the Company.

(b)Deliveries by the Investor. On the Effective Date, the Investor shall
deliver, or cause to be delivered, to the Company a counterpart signature page
to the

4



 

 







--------------------------------------------------------------------------------

 

Collaboration and License Agreement, duly executed by the Investor.  At the
Closing, the Investor shall deliver, or cause to be delivered, the Aggregate
Purchase Price to the Company by wire transfer in immediately available funds to
an account designated by the Company.  The Investor shall also deliver, or cause
to be delivered, to the Company at the Closing: (i) a duly executed Cross
Receipt; (ii) a duly executed Investor Agreement; and (iii) a certificate of the
secretary of the Investor dated as of the Closing Date certifying as to the
incumbency and specimen signature of any officer executing a Transaction
Agreement on behalf of the Investor.

Representations and Warranties of the Company

. The Company hereby represents and warrants the following to the Investor as of
the date hereof (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date):

Organization, Good Standing and Qualification

.

(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company has all requisite
corporate power and corporate authority to own, lease and operate its properties
and assets, to carry on its business as now conducted, and as proposed to be
conducted as described in the Company SEC Documents, to enter into the
Transaction Agreements, to issue and sell the Shares and to carry out the other
transactions contemplated by the Transaction Agreements.

(b)The Company is qualified to transact business and is in good standing in each
jurisdiction in which the character of the properties owned, leased or operated
by the Company or the nature of the business conducted by the Company makes such
qualification necessary, except where the failure to be so qualified would not
have or be reasonably likely to have a Material Adverse Effect.

Capitalization and Voting Rights

.

(a)The authorized capital of the Company as of the Effective Date consists of:
(i) 300,000,000 shares of Common Stock of which, as of October 20, 2020,
46,315,889 shares were issued and outstanding, and (ii) 10,000,000 shares of
undesignated preferred stock, par value $0.001 per share, none of which are
issued and outstanding as of the date of this Agreement.  All of the issued and
outstanding shares of Common Stock (i) have been duly authorized and validly
issued, (ii) are fully paid and non-assessable and (iii) were issued in
compliance with all applicable federal and state securities Laws.

(b)All of the authorized shares of Common Stock are entitled to one (1) vote per
share.

(c)Except as described or referred to in Section 4.2(a) above, as provided in
the Investor Agreement, as set forth in the Company SEC Documents or as
disclosed to the Investor on Schedule 4.2(c) hereto, as of the Effective Date,
there are not: (i) any outstanding equity securities, options, warrants, rights
(including conversion or preemptive rights) or other agreements pursuant to
which the Company is or may become obligated to issue, sell or repurchase any
shares of its capital stock or any other securities of the Company or (ii)

5



 

 







--------------------------------------------------------------------------------

 

except as set forth in the Investor Agreement, any restrictions on the transfer
of capital stock of the Company other than pursuant to state and federal
securities Laws.

(d)Except as provided in the Investor Agreement or as set forth in the Company
SEC Documents, the Company is not a party to or subject to any agreement or
understanding relating to the voting of shares of capital stock of the Company
or the giving of written consents by a stockholder or director of the Company.

(e)Except as provided in the Investor Agreement or as set forth in the Company
SEC Documents, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

(f)The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Securities and Exchange Commission (the “SEC”) is
contemplating terminating such registration.

Subsidiaries

. The Company has disclosed all of its subsidiaries required to be disclosed
pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to its Annual Report
on Form 10-K. The Company owns, directly or indirectly, all of the capital stock
or other equity interests of each subsidiary free and clear of any Liens, and
all of the issued and outstanding shares of capital stock of each subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

Authorization

.

(a)All requisite corporate action on the part of the Company and its directors
and stockholders required by applicable Law for the authorization, execution and
delivery by the Company of the Transaction Agreements and the performance of all
obligations of the Company hereunder and thereunder, including the
authorization, issuance and delivery of the Shares, has been taken.

(b)Each of the Transaction Agreements have been duly executed and delivered by
the Company, and upon the due execution and delivery thereof by the Investor
will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms
(except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
relating to or affecting enforcement of creditors’ rights and (ii) rules of Law
governing specific performance, injunctive relief or other equitable remedies
and limitations of public policy).

(c)No stop order or suspension of trading of the Common Stock has been imposed
by Nasdaq, the SEC or any other Governmental Authority and remains in effect.

No Defaults

. The Company is not in default under or in violation of (a) its Organizational
Documents, (b) any provision of applicable Law or any ruling, writ, injunction,

6



 

 







--------------------------------------------------------------------------------

 

order, Permit, judgment or decree of any Governmental Authority or (c) any
agreement, arrangement or instrument, whether written or oral, by which the
Company or any of its assets are bound, except, in the case of subsections (b)
and (c), as would not have or be reasonably likely to have a Material Adverse
Effect.  There exists no condition, event or act which after notice, lapse of
time, or both, would constitute a default or violation by the Company under any
of the foregoing, except, in the case of subsections (b) and (c), as would not
have or be reasonably likely to have a Material Adverse Effect.

No Conflicts

. The execution, delivery and performance of the Transaction Agreements and
compliance with the provisions hereof and thereof by the Company do not and
shall not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, (b)
constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Company or any of its assets are bound, (c) result in any encumbrance upon any
of the Shares, other than restrictions pursuant to the Investor Agreement or
securities Laws, or on any of the properties or assets of the Company or any
subsidiary or (d) violate or conflict with any of the provisions of the
Organizational Documents, except, in the case of subsections (a), (b) and (c),
as would not have or be reasonably likely to have a Material Adverse Effect.

No Governmental Authority or Third Party Consents

. No consent, approval, authorization or other order of, or filing with, or
notice to, any Governmental Authority or other Third Party is required to be
obtained or made by the Company in connection with the authorization, execution
and delivery by the Company of any of the Transaction Agreements, or with the
authorization, issue and sale by the Company of the Shares, except (a) such
filings as may be required to be made with the SEC and with any state blue sky
or securities regulatory authority, which filings shall be made in a timely
manner in accordance with all applicable Laws and (b) if required, with respect
to the Shares, the filing with The Nasdaq Stock Market LLC of, and the absence
of unresolved issues with respect to, a Notification Form: Listing of Additional
Shares.

Valid Issuance of Shares

. When issued, sold and delivered at the Closing in accordance with the terms
hereof for the Aggregate Purchase Price, the Shares shall be duly authorized,
validly issued, fully paid and nonassessable, free from any Liens or
restrictions on transfer, other than as arising pursuant to the Investor
Agreement, as a result of any action by the Investor or under federal or state
securities Laws.

Litigation

. Except as set forth in the Company SEC Documents filed prior to the date of
this Agreement, there is no action, suit, proceeding or investigation pending
(of which the Company has received notice or otherwise has knowledge) or, to the
Company’s knowledge, threatened, against the Company or which the Company
intends to initiate which has had or is reasonably likely to have a Material
Adverse Effect. None of the Company or any property, right or asset of the
Company is a party to, or subject to the provisions of, any order writ,
injunction, judgment, award, ruling or decree of, or settlement agreement with,
any Governmental Authority which has had or is reasonably likely to have a
Material Adverse Effect.

7



 

 







--------------------------------------------------------------------------------

 

Licenses and Other Rights; Compliance with Laws

. The Company has all franchises, permits, licenses and other rights and
privileges (“Permits”) necessary to permit it to own its properties and to
conduct its business as presently conducted and is in compliance thereunder,
except where the failure to be in compliance does not and would not have or be
reasonably likely to have a Material Adverse Effect.  The Company has not taken
any action that would interfere with the Company’s ability to renew all such
Permit(s), except where the failure to renew such Permit(s) would not have or be
reasonably likely to have a Material Adverse Effect.  The Company is and has
been in compliance with all Laws applicable to its business, properties and
assets, and to the products and services sold by it, except where the failure to
be in compliance does not and would not have or be reasonably likely to have a
Material Adverse Effect.

Company SEC Documents; Financial Statements; Nasdaq Stock Market

.

(a)Since January 25, 2018, the Company has timely filed with the SEC all
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated therein), and any amendments to any of
the foregoing, in each case required to be filed with the SEC under the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (the “Company SEC
Documents”).  As of their respective filing dates, each of the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(b)As of the date of this Agreement, other than as has been disclosed to the
Investor, there are no outstanding or unresolved comments in comment letters
received from the SEC or its staff. As of the date of this Agreement, none of
the Company’s subsidiaries is subject to the reporting requirements of Section
13(a) or 15(d) under the Exchange Act.

(c)The financial statements of the Company included in its Annual Report on Form
10-K for the fiscal year ended December 31, 2019 and in its quarterly reports on
Form 10-Q for the quarterly periods ended March 31, 2020 and June 30, 2020
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then
ended.  Except (i) as set forth in the Company SEC Documents or (ii) for
liabilities incurred in the ordinary course of business subsequent to the date
of the most recent balance sheet contained in the Company SEC Documents, the
Company has no liabilities, whether absolute or accrued, contingent or
otherwise, other than those that would not, individually or in the aggregate,
have or be reasonably likely to have a Material Adverse Effect.

8



 

 







--------------------------------------------------------------------------------

 

(d)As of the date of this Agreement, the Common Stock is listed on The Nasdaq
Global Select Market, and the Company has taken no action designed to, or which
to its knowledge is likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act or delisting the Common Stock from
The Nasdaq Global Select Market.  As of the date of this Agreement, the Company
has not received any notification that, and has no knowledge that, the SEC or
The Nasdaq Stock Market LLC is contemplating terminating such listing or
registration nor, to the Company’s knowledge, is there any reasonable basis for,
the delisting of the Common Stock from Nasdaq.

Absence of Certain Changes

. Except as disclosed in the Company SEC Documents filed prior to the date
hereof, since December 31, 2019:

(a)there has not occurred any event that has caused or would reasonably be
expected to cause a Material Adverse Effect;

(b)the Company has not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, or (ii) sold, exchanged or otherwise disposed of any of its material
assets or rights;

(c)the Company has not incurred any material liabilities or obligations
(contingent or otherwise) other than such liabilities not required to be
reflected in the Company’s financial statements pursuant to United States
generally accepted accounting principles or disclosed in the Company SEC
Documents or such liabilities and obligations incurred in the ordinary course of
business consistent with past practice since the date of the most recent
consolidated balance sheet of the Company and its subsidiaries included in the
Company SEC Documents publicly available prior to the date hereof;

(d) the Company has not altered in any material respect its method of accounting
or the manner in which it keeps its accounting books and records; and

(e)the Company has not admitted in writing its inability to pay its debts
generally as they become due, filed or consented to the filing against it of a
petition in bankruptcy or a petition to take advantage of any insolvency act,
made an assignment for the benefit of creditors, consented to the appointment of
a receiver for itself or for the whole or any substantial part of its property,
or had a petition in bankruptcy filed against it, been adjudicated a bankrupt,
or filed a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other laws of the United States or any other
jurisdiction.

Internal Controls; Disclosure Controls and Procedures

.  The Company maintains internal control over financial reporting as defined in
Rule 13a-15(f) under the Exchange Act.  The Company has implemented the
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) required in order for the Principal Executive
Officer and Principal Financial Officer of the Company to engage in the review
and evaluation process mandated by the Exchange Act, and is in compliance with
such disclosure controls and procedures in all material respects.  Each of the
Principal Executive Officer and the Principal Financial Officer of the Company
(or each former Principal Executive Officer of the Company and each former
Principal Financial Officer of the Company, as

9



 

 







--------------------------------------------------------------------------------

 

applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 with respect to all reports, schedules, forms,
statements and other documents required to be filed by the Company with the
SEC.  

Intellectual Property

.  

(a)The Intellectual Property that is owned by the Company is owned free from any
Liens or restrictions, and all of the Company’s material Intellectual Property
Licenses are in full force and effect in accordance with their terms, are free
of any Liens or restrictions, and neither the Company nor to the Company’s
knowledge any other party thereto, is in material breach of any such material
Intellectual Property License, and no event has occurred that with notice or
lapse of time or both would constitute such a material breach or default
thereunder or would result in the termination thereof or would cause or permit
the acceleration or other change of any right or obligation of the loss of any
benefit thereunder by the Company, except (i) for such failures to be in full
force and effect, such Liens or restrictions, and such material breaches, that
would not reasonably be expected to have a Material Adverse Effect, or (ii) as
set forth in any such Intellectual Property License.  Except as set forth in the
Company SEC Documents, there is no legal claim or demand of any Person
pertaining to, or any proceeding which is pending (of which the Company has
received notice or otherwise has knowledge) or, to the knowledge of the Company,
threatened, (i) challenging the right of the Company in respect of any Company
Intellectual Property, or (ii) that claims that any default exists under any
Intellectual Property License, except, in the case of (i) and (ii) above, where
any such claim, demand or proceeding would not have or reasonably be expected to
have a Material Adverse Effect.

(b)Except as set forth in the Company SEC Documents: (i) the Company or one of
its subsidiaries owns, free and clear of any Lien, or has a valid license to, or
has an enforceable right to use, as it is used or held for use, all U.S. and
non-U.S. patents, trade secrets, know-how, trademarks, service marks,
copyrights, and other proprietary and intellectual property rights, and all
grants and applications with respect to the foregoing (collectively, the
“Proprietary Rights”) necessary for the conduct of the Company's business as
currently conducted, the absence of which would not have or reasonably be
expected to have a Material Adverse Effect (such Proprietary Rights owned by or
licensed to the Company collectively, the “Company Rights”); and (ii) the
Company and its subsidiaries have taken reasonable measures to protect the
Company Rights, consistent with prudent commercial practices in the
biotechnology industry, except where failure to take such measures would not
have or reasonably be expected to have a Material Adverse Effect.

(c)The studies, tests and preclinical or clinical trials conducted by or on
behalf of the Company (the “Company Studies and Trials”) were and, if still
pending, are being conducted in all material respects in accordance with
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional scientific standards. The descriptions of the results of
the Company Studies and Trials contained in the Company SEC Documents are
accurate in all material respects.  Except as set forth in the Company SEC
Documents, the Company has not received any notices or correspondence from the
United States Food and Drug Administration or any Governmental Authority
exercising comparable authority requiring the termination, suspension or
material modification of any Company Studies and

10



 

 







--------------------------------------------------------------------------------

 

Trials, except for any such termination, suspension or material modification
that has not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and, to the Company’s knowledge,
there are no reasonable grounds for the same.

Tax Returns, Payments and Elections

.  The Company has filed all tax returns and reports as required, and within the
time prescribed, by law and has paid or made provision for the payment of all
accrued and unpaid taxes to which the Company is subject and which are not
currently due and payable, except where any failure would not have a Material
Adverse Effect. No U.S. federal, state, local or non-U.S. tax audits or
administrative or judicial tax proceedings are pending or being conducted with
respect to the Company.  The Company has not received from any U.S. federal
state, local or non-U.S. taxing authorities any (i) notice indicating an intent
to open and audit or other review, (ii) request for information related to tax
matters, or (iii) notice of deficiency or proposed adjustment for any amount of
tax proposed, asserted, or assessed by any taxing authority against the Company
or any of its subsidiaries.

Offering

. Subject to the accuracy of the Investor’s representations set forth in
Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer, sale and issuance of the Shares
to be issued in conformity with the terms of this Agreement constitute
transactions which are exempt from the registration requirements of the
Securities Act and from all applicable state registration or qualification
requirements.  Neither the Company nor any Person acting on its behalf will take
any action that would cause the loss of such exemption.

No Integration

. The Company has not, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the Shares
sold pursuant to this Agreement in a manner that would require the registration
of the Shares under the Securities Act.

Brokers’ or Finders’ Fees

. No broker, finder, investment banker or other Person is entitled to any
brokerage, finder’s or other fee or commission from the Company in connection
with the transactions contemplated by the Transaction Agreements.

Not Investment Company

.  The Company is not, and immediately after receipt of the Aggregate Purchase
Price will not be, an “investment company” as defined in the Investment Company
Act of 1940, as amended.

Insurance

.  The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company is engaged and for an enterprise at a
substantially similar stage of lifecycle as the Company, including, but not
limited to, directors and officers insurance coverage.  To the Company’s
knowledge, it will be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.

No General Solicitation

.  Neither the Company nor any Person acting on behalf of the Company has
offered or sold any of the Shares by any form of general solicitation or general
advertising.  The Company has not, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the

11



 

 







--------------------------------------------------------------------------------

 

Securities Act) in a manner or under any circumstances that would require the
registration of the Shares under the Securities Act (including, without
limitation, by virtue of the integration of the offering of the Shares with any
prior offering of Company shares).

Foreign Corrupt Practices

.  Neither the Company nor, to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any Person acting on its behalf of which the Company is aware) which is in
violation of Law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable non-U.S.
anti-bribery Law.

U.S. Real Property Holding Corporation

.  The Company is not and has never been a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended.

4.24Title to Assets.  Except as set forth in the Company SEC Documents, the
Company has good and marketable title to all real property and personal property
owned by the Company that is material to the business of the Company taken as a
whole, in each case free and clear of all Liens, except for Liens that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company that are material to the business of the Company
are held by the Company under valid, subsisting and enforceable leases with
which the Company is in compliance.

4.25Office of Foreign Assets Control.  Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

4.26Money Laundering.  The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and applicable money laundering statutes and applicable rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

Representations and Warranties of the Investor

. The Investor hereby represents and warrants to the Company that:

Organization; Good Standing

. The Investor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The

12



 

 







--------------------------------------------------------------------------------

 

Investor has all requisite power and authority to enter into the Transaction
Agreements, to purchase the Shares and to perform its obligations under and to
carry out the other transactions contemplated by the Transaction Agreements.

Authorization

. All requisite action on the part of the Investor and its directors and
stockholders required by applicable Law for the authorization, execution and
delivery by the Investor of the Transaction Agreements and the performance of
all of its obligations thereunder, including the subscription for and purchase
of the Shares, has been taken.  Each of the Transaction Agreements have been
duly executed and delivered by the Investor and upon the due execution and
delivery thereof by the Company, will constitute valid and legally binding
obligations of the Investor, enforceable against the Investor in accordance with
their respective terms (except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws of
general application relating to or affecting enforcement of creditors’ rights
and (b) rules of Law governing specific performance, injunctive relief or other
equitable remedies and limitations of public policy).

No Conflicts

. The execution, delivery and performance of the Transaction Agreements and
compliance with the provisions hereof and thereof by the Investor do not and
shall not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, (b)
constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Investor or any of its assets, are bound, or (c) violate or conflict with any of
the provisions of the Investor’s organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents), except, in the case of subsections (a) or (b), as would not
materially impair the ability of the Investor to consummate the Transaction and
perform its obligations under the Transaction Agreements.

No Governmental Authority or Third Party Consents

. No consent, approval, authorization or other order of any Governmental
Authority or other Third Party is required to be obtained by the Investor in
connection with the authorization, execution and delivery of any of the
Transaction Agreements or with the subscription for and purchase of the Shares.

Purchase Entirely for Own Account

. The Shares shall be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and the Investor has no present intention of selling, granting
any participation or otherwise distributing the Shares.  The Investor does not
have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.

Disclosure of Information

. The Investor has had the opportunity to review the Company SEC Documents and
has received or has had full access to all the information from the Company and
its management that the Investor considers necessary or appropriate for deciding
whether to purchase the Shares hereunder.  The Investor further represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the

13



 

 







--------------------------------------------------------------------------------

 

Company, its financial condition, results of operations and prospects and the
terms and conditions of the offering of the Shares sufficient to enable it to
evaluate its investment.

Investment Experience and Accredited Investor Status

. The Investor is an “accredited investor” (as defined in Regulation D under the
Securities Act).  The Investor has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares to be purchased hereunder.

Acquiring Person

. As of the date of this Agreement and immediately prior to the Closing, neither
the Investor nor any of its Affiliates beneficially owns, or will beneficially
own (as determined pursuant to Rule 13d-3 under the Exchange Act without regard
for the number of days in which a Person has the right to acquire such
beneficial ownership, and without regard to the Investor’s rights under this
Agreement), any securities of the Company, except for securities that may be
owned by an employee benefit plan of Investor or any mutual fund or similar
investment entity in which Investor and its Affiliates own less than 5% in the
aggregate, and over which neither the Investor nor its Affiliates exercise
direct management or investment control.

Restricted Securities

. The Investor understands that the Shares, when issued, shall be “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such Laws the Shares may be resold without registration under the
Securities Act only in certain limited circumstances.  The Investor represents
that it is familiar with Rule 144 of the Securities Act, as presently in effect
(“Rule 144”).

Legends

. The Investor understands that the Shares, whether certificated or in book
entry form, shall be subject to the following legends:  

(a)“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of counsel (which counsel shall be reasonably
satisfactory to Solid Biosciences Inc.) that such registration is not required
or unless sold pursuant to Rule 144 of the Securities Act.”

(b)“These securities are subject to transfer restrictions set forth in an
Investor Agreement by and between Solid Biosciences Inc. and Ultragenyx
Pharmaceutical Inc., a copy of which is on file with the Secretary of Solid
Biosciences Inc.”

Financial Assurances

. The Investor has access to cash in an amount sufficient to pay to the Company
the Aggregate Purchase Price.

Brokers

. There are no brokers, finders or financial advisory fees or commissions that
will be payable by the Investor in respect of the transactions contemplated by
this Agreement.

14



 

 







--------------------------------------------------------------------------------

 

Additional Covenants and Agreements

.

Integration

. The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the offer or sale of the Shares to be issued
to the Investor hereunder for purposes of the rules and regulations of any of
the markets or exchanges on which the Common Stock of the Company is listed or
quoted for trading on the date in question, including but not limited to the
Nasdaq Capital Market, the Nasdaq Global Market, or the Nasdaq Global Select
Market.

Blue Sky Filings

.  The Company shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for, or to qualify the Shares for,
sale to the Investor at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of the Investor.

Legend Removal

.  After the expiration of the Lock-up Term (as defined in the Investor
Agreement), the Company shall (i) cause the legends set forth in Section 5.10(a)
and (b) to be removed from the Shares, no later than three (3) Business Days
from receipt of a request from the Investor pursuant to this Section 6.3 and
receipt from the Investor by the Company and its transfer agent of customary
representations and other documentation reasonably requested by the Company and
its transfer agent in connection therewith, if (a) the Shares have been or will
be resold under an effective registration statement under the Securities Act,
(b) the Shares have been or will be transferred in compliance with Rule 144
under the Securities Act, (c) the Shares are eligible for resale pursuant to
Rule 144(b)(1)(i) under the Securities Act without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 under the Securities Act as to such Shares and without volume or
manner-of-sale restrictions or (d) the Investor shall have provided the Company
with an opinion of counsel, reasonably satisfactory to the Company, stating that
such securities may lawfully be transferred without registration under the
Securities Act (assuming for this purpose that the Investor is not an affiliate
of the Company) and (ii) cause its transfer agent to make a new, unlegended
entry for such book entry Shares sold or disposed of without restrictive
legends. The Company shall be responsible for the fees of its transfer agent and
all Depository Trust Company fees associated with any such issuance.

6.4Assistance and Cooperation. Following the Closing, each of the Parties agrees
to use all reasonable efforts to take, or cause to be taken, all actions and to
do, or cause to be done, and to assist and cooperate with the other Party in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Transaction.

Miscellaneous

.

Governing Law; Submission to Jurisdiction

. This Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware, without regard to the conflict of laws principles
thereof that would require the application of the Law of any other
jurisdiction.  Any action brought, arising out of, or relating to this Agreement
shall be

15



 

 







--------------------------------------------------------------------------------

 

brought in the Court of Chancery of the State of Delaware.  Each Party hereby
irrevocably submits to the exclusive jurisdiction of said Court in respect of
any claim relating to the validity, interpretation and enforcement of this
Agreement, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts, or that the venue thereof may not be
appropriate or that this agreement may not be enforced in or by such
courts.  The Parties hereby consent to and grant the Court of Chancery of the
State of Delaware jurisdiction over such Parties and over the subject matter of
any such claim.  The Parties hereby consent to and agree that mailing of process
or other papers in connection with any such action, suit or proceeding in the
manner provided in Section 7.3 or in such other manner as may be permitted by
law shall be valid and sufficient thereof.

Waiver

. Waiver by a Party of a breach hereunder by the other Party shall not be
construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a Party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such Party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.

Notices

. All notices, instructions and other communications hereunder or in connection
herewith shall be in writing, shall be sent to the address of the relevant Party
set forth on Exhibit C attached hereto and shall be (a) delivered personally,
(b) sent by registered or certified mail, return receipt requested, postage
prepaid, (c) sent via a reputable nationwide overnight courier service or (d)
sent by electronic mail, with a confirmation copy to be sent by registered or
certified mail, return receipt requested, postage prepaid.  Any such notice,
instruction or communication shall be deemed to have been delivered upon receipt
if delivered by hand, three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, one (1) Business Day
after it is sent via a reputable nationwide overnight courier service or when
transmitted with electronic confirmation of receipt, if transmitted by
electronic mail (if such transmission is made during regular business hours of
the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission).  Either Party may change its address by giving
notice to the other Party in the manner provided above.

Entire Agreement

. This Agreement, together with the Investor Agreement and the Collaboration and
License Agreement, contain the entire agreement among the Parties with respect
to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect hereto and thereto.

Amendments

. No provision in this Agreement shall be supplemented, deleted or amended
except in a writing executed by an authorized representative of each of the
Investor and the Company.

Headings; Nouns and Pronouns; Section References

. Headings in this Agreement are for convenience of reference only and shall not
be considered in construing this

16



 

 







--------------------------------------------------------------------------------

 

Agreement.  Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice-versa.  References
in this Agreement to a section or subsection shall be deemed to refer to a
section or subsection of this Agreement unless otherwise expressly stated.

Severability

. If, under applicable Laws, any provision hereof is invalid or unenforceable,
or otherwise directly or indirectly affects the validity of any other material
provision(s) of this Agreement in any jurisdiction (“Modified Clause”), then, it
is mutually agreed that this Agreement shall endure and that the Modified Clause
shall be enforced in such jurisdiction to the maximum extent permitted under
applicable Laws in such jurisdiction; provided that the Parties shall consult
and use all reasonable efforts to agree upon, and hereby consent to, any valid
and enforceable modification of this Agreement as may be necessary to avoid any
unjust enrichment of either Party and to match the intent of this Agreement as
closely as possible, including the economic benefits and rights contemplated
herein.

Assignment

. Except for an assignment by the Investor of this Agreement or any rights
hereunder to a subsidiary that is wholly-owned, directly or indirectly, by the
Investor (which assignment will not relieve the Investor of any obligations
hereunder), neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either the Investor or the Company without (a) the
prior written consent of the Company in the case of any assignment by the
Investor or (b) the prior written consent of the Investor in the case of an
assignment by the Company.

Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

Counterparts

. This Agreement may be executed in counterparts, each of which shall be deemed
an original but which together shall constitute one and the same instrument.
Facsimile signatures and signatures transmitted via PDF shall be treated as
original signatures.

Third Party Beneficiaries

. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party, including any creditor of any Party.  No Third
Party shall obtain any right under any provision of this Agreement or shall by
reason of any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against any Party.

No Strict Construction

. This Agreement has been prepared jointly and will not be construed against
either Party.

Survival of Warranties

. The representations and warranties of the Company and the Investor contained
in this Agreement shall survive the Closing, except for the representation and
warranty of the Investor in Section 5.11, which shall not survive the
Closing.  The Parties hereby acknowledge and agree that the rights of the
Parties hereunder are special, unique and of extraordinary character, and that
if any Party refuses or otherwise fails to act, or to cause its Affiliates to
act, in accordance with the provisions of this Agreement, such refusal or

17



 

 







--------------------------------------------------------------------------------

 

failure would result in irreparable injury to the Company or the Investor as the
case may be, the exact amount of which would be difficult to ascertain or
estimate and the remedies at law for which would not be reasonable or adequate
compensation.  Accordingly, if any Party refuses or otherwise fails to act, or
to cause its Affiliates to act, in accordance with the provisions of this
Agreement, then, in addition to any other remedy which may be available to any
damaged Party at law or in equity, such damaged Party will be entitled to seek
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged Party will be entitled to seek in any court of
competent jurisdiction.

Remedies

. The rights, powers and remedies of the Parties under this Agreement are
cumulative and not exclusive of any other right, power or remedy which such
Parties may have under any other agreement or Law. No single or partial
assertion or exercise of any right, power or remedy of a Party hereunder shall
preclude any other or further assertion or exercise thereof.

Expenses

. Each Party shall pay its own fees and expenses in connection with the
preparation, negotiation, execution and delivery of the Transaction Agreements.

(Signature Page Follows)

 

18



 

 







--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.

SOLID BIOSCIENCES INC.

 

 

 

By:

/s/ Ilan Ganot

 

Name:

Ilan Ganot

 

Title:

Chief Executive Officer

 

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

By:

/s/ Emil Kakkis

 

Name:

Emil Kakkis

 

Title:

Chief Executive Officer

 

Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF CROSS RECEIPT

CROSS RECEIPT

Solid Biosciences Inc. hereby acknowledges receipt from Ultragenyx
Pharmaceutical Inc. on October 22, 2020 of $39,999,996.21, representing the
purchase price for 7,825,797 shares of Common Stock, par value $0.001 per share,
of Solid Biosciences Inc., pursuant to that certain Stock Purchase Agreement,
dated as of October 22, 2020, by and between Solid Biosciences Inc. and
Ultragenyx Pharmaceutical Inc.

 

SOLID BIOSCIENCES INC.

 

 

 

By:



 

Name:



 

Title:



 

 

 

Ultragenyx Pharmaceutical Inc. hereby acknowledges receipt from Solid
Biosciences Inc. on October 22, 2020 of 7,825,797 shares of Common Stock, par
value $0.001 per share, of Solid Biosciences Inc., delivered pursuant to that
certain Stock Purchase Agreement, dated as of October 22, 2020, by and between
Solid Biosciences Inc. and Ultragenyx Pharmaceutical Inc.

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

By:



 

Name:

Emil Kakkis

 

Title:

Chief Executive Officer

 

 

 

A-1



 

 







--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF INVESTOR AGREEMENT

 

 

 

B-1





--------------------------------------------------------------------------------

 

EXHIBIT C

NOTICES

(a)If to the Company:

Solid Biosciences Inc.

141 Portland Street, Fifth Floor

Cambridge, MA 02139

Attention: Lynette Herscha

Email:

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Lia Der Marderosian

Email: lia.dermarderosian@wilmerhale.com

 

(b)If to the Investor:

Ultragenyx Pharmaceutical Inc.

60 Leveroni Court

Novato, CA 94949

Attention: Chief Business Officer; General Counsel

Email:

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Ed Amer
Email: EAmer@goodwinlaw.com

 

 

 

 

C-1



--------------------------------------------------------------------------------

 

 

